  Case 1:21-mc-00007-RBK Document 2 Filed 06/21/21 Page 1 of 1 PageID: 3




               UIN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
                    HONORABLE ROBERT B. KUGLER



                                  :
IN RE: STEPHEN MEILE              :
                                  :    Misc. 21-7 (RBK)
                                  :
                                  :
                                  :    ENTRY OF APPEARANCE
                                  :


     Please enter my appearance on behalf of Stephen Meile, in the

above-captioned matter.




                                       /s/Mark W. Catanzaro
                                       Mark W. Catanzaro, Esquire
                                       21 Grant Street
                                       Mount Holly, New Jersey 08060
                                       Attorney No. 015621985
                                       Phone: (609) 261-3400
                                       Facsimile: (856) 235-4332
                                       Email: Mark@catanzarolaw.com
                                       Attorney for Stephen Meile
